Citation Nr: 0929941	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-16 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
memory loss, sleep disturbance, nervous disorder, moodiness 
and poor concentration, due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from March 1981 to 
June 1981 and from December 1990 to April 1991, with 
additional periods of verified active duty for training 
(ACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  

As will be discussed in detail below, the Board has 
determined there is no appeal over which it has jurisdiction 
in the instant case, because a final decision subsuming the 
matter ostensibly on appeal was issued by the Board on May 
18, 2006.  

However, the Board notes that, on May 19, 2006, the day after 
issuance of the Board's decision, the RO received from the 
Veteran a statement attached to a VA Form 9 indicating he is 
seeking an increased evaluation for all service-connected 
disabilities.  The Board finds that the statement received 
from the Veteran on May 19, 2006, is an informal claim for an 
increased rating for all disabilities that were service-
connected as of that date, to include for memory loss, sleep 
disturbance, a nervous disorder, moodiness and poor 
concentration, due to an undiagnosed illness.  Further, the 
Board is mindful of the Veteran's financial hardship, as 
demonstrated by correspondence received in July 2009.  As 
such, these increased rating issues are REFERRED to the RO 
for its prompt consideration.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995).






FINDINGS OF FACT

1.  The December 2005 RO rating decision ostensibly on appeal 
denied a rating in excess of 10 percent for memory loss, 
sleep disturbance, nervous disorder, moodiness and poor 
concentration, due to an undiagnosed illness.

2.  In a May 18, 2006, Board decision, issued subsequent to 
the December 2005 RO rating decision from which the Veteran 
has sought to perfect the instant appeal for an increased 
rating, the Board denied the Veteran's claim for an initial 
rating in excess of 10 percent evaluation for memory loss, 
sleep disturbance, nervous disorder, moodiness and poor 
concentration, due to an undiagnosed illness.


CONCLUSIONS OF LAW

1.  The Board's May 18, 2006, decision, which in pertinent 
part denied an initial rating in excess of 10 percent for 
memory loss, sleep disturbance, nervous disorder, moodiness 
and poor concentration, due to an undiagnosed illness, is 
final.  38 U.S.C.A. § 7104 (West 2002).

2.  The Board's May 18, 2006, decision subsumes the December 
2005 RO rating decision from which the Veteran has sought to 
perfect an appeal.  Dittrich v. West, 163 F.3d 1349 (Fed. 
Cir. 1998).

3.  There is no longer an issue of fact or law pertaining to 
a claim for VA benefits before the Board for appellate 
review.  38 U.S.C.A. §§ 511, 7104 (West 2002); 38 C.F.R. § 
20.101 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for memory loss, sleep disturbance, 
nervous disorder, moodiness and poor concentration, due to an 
undiagnosed illness was granted by a rating decision dated 
October 1997, effective November 29, 1994.  The Veteran 
timely appealed the initial evaluation of 10 percent assigned 
in the October 1997 rating decision.  In April 1999, the 
Board remanded the Veteran's claim for a higher initial 
rating to the RO for further evidentiary development.  

In April 2004, while the appeal for a higher initial 
evaluation was still pending before the Board, the Veteran 
filed what the RO construed as a new increased rating claim, 
for a rating in excess of 10 percent for memory loss, sleep 
disturbance, nervous disorder, moodiness and poor 
concentration, due to an undiagnosed illness.  However, this 
included consideration as to the matter already on appeal, 
i.e., an initial rating in excess of 10 percent for memory 
loss, sleep disturbance, nervous disorder, moodiness and poor 
concentration, due to an undiagnosed illness.  What was 
construed as the Veteran's new increased rating claim was 
denied by a December 2005 RO rating decision.  A notice of 
disagreement was received from the Veteran in January 2006, 
and a statement of the case was issued by the RO in March 
2006.  

On May 18, 2006, the Board issued a decision on the Veteran's 
long-standing appeal from the October 1997 RO rating decision 
that assigned an initial rating in excess of 10 percent for 
memory loss, sleep disturbance, nervous disorder, moodiness 
and poor concentration, due to an undiagnosed illness.  In 
the May 18, 2006, decision, the Board denied the claim for an 
initial rating in excess of 10 percent.  

By statute, the Board's May 18, 2006, decision, which in 
pertinent part denied an initial rating in excess of 10 
percent for memory loss, sleep disturbance, nervous disorder, 
moodiness and poor concentration, due to an undiagnosed 
illness, is final.  See 38 U.S.C.A. § 7104 (West 2002).  On 
May 19, 2006, the day after issuance of the Board decision, 
the Veteran's substantive appeal, in the form of a VA Form 9, 
for what had been construed as the new claim for an increased 
rating for memory loss, sleep disturbance, nervous disorder, 
moodiness and poor concentration, due to an undiagnosed 
illness, was received by the RO.

At the time of what was construed as the new April 2004 claim 
for an increased evaluation for memory loss, sleep 
disturbance, nervous disorder, moodiness and poor 
concentration, due to an undiagnosed illness, the Board had 
not yet issued its appellate decision with respect to the 
Veteran's claim for an initial rating in excess of 10 percent 
for the same disability.  Thus, the January 2006 notice of 
disagreement (NOD) with respect to the instant appeal should 
not have been deemed valid, as it addressed a matter already 
on appeal.  See Hamilton v. Brown, 4 Vet. App. 528, 541 
(1993) ("[o]nce a claim is in 'appellate status' by virtue 
of a previously filed NOD, the claimant may not file an 
additional NOD which could confer jurisdiction ... as to that 
claim.").  Most importantly, as the initial rating appeal 
stemming from an October 1997 RO rating decision remained 
open, the Board's May 18, 2006, decision denying the claim 
for a higher initial rating subsumed the December 2005 RO 
rating decision that denied an increased rating for the same 
disability.  See Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 
1998)  (a Board decision subsumes any prior rating decisions 
which address the same issue).    

In sum, the Board's May 18, 2006, final decision subsumes the 
December 2005 RO rating decision from which the Veteran has 
sought to perfect an appeal.  Dittrich v. West, 163 F.3d 1349 
(Fed. Cir. 1998).  Thus, there is no longer an issue of fact 
or law pertaining to a claim for VA benefits before the Board 
for appellate review.  38 U.S.C.A. §§ 511, 7104 (West 2002); 
38 C.F.R. § 20.101 (2008).  Accordingly, there is no issue 
currently on appeal or within the Board's jurisdiction, and 
the instant appeal must be dismissed.  38 C.F.R. § 20.101.



ORDER


The appeal is dismissed.



____________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


